     Case 3:19-cv-00970-JLS-AHG Document 163 Filed 03/05/21 PageID.7354 Page 1 of 2



1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10     ORTHOPAEDIC HOSPITAL,                          Case No.: 3:19-cv-00970-JLS-AHG
11                                       Plaintiff,
                                                      ORDER:
12     v.
13                                                    (1) SETTING BRIEFING
       DJO GLOBAL, INC. and DJO
                                                      SCHEDULE AND HEARING ON
14     FINANCE, LLC,
                                                      DISCOVERY MOTION; and
15                                   Defendants.
                                                      (2) REQUIRING PARTIES TO
16                                                    CONTINUE MEET-AND-CONFER
17                                                    EFFORTS
18
19
20
21          The Court held a Discovery Videoconference in this matter on March 4, 2021 before
22    the Honorable Allison H. Goddard, to discuss the parties’ dispute regarding Plaintiff
23    Orthopaedic Hospital’s (“Plaintiff”) supplementation of its privilege log and supplemental
24    production, and related discovery that Defendants DJO Global, Inc. and DJO Finance, LLC
25    (“Defendants”) contend is still being improperly withheld or redacted based on
26    Defendants’ review of the supplementation. ECF No. 161.
27          The Court sets the following briefing schedule for the parties to brief the dispute:
28                (1) Defendants may file a motion to compel by March 25, 2021.


                                                                               3:19-cv-00970-JLS-AHG
     Case 3:19-cv-00970-JLS-AHG Document 163 Filed 03/05/21 PageID.7355 Page 2 of 2



1                  (2) Plaintiff’s opposition is due by April 8, 2021;
2                  (3) Defendants’reply is due by April 15, 2021.
3                  (4) The Court SETS a hearing on the motion for April 22, 2021 at 1:30 p.m.
4           As it has with previous hearings, the Court will use its official Zoom
5     videoconferencing account to hold the motion hearing on the motion to compel. The Court
6     assumes the parties’ familiarity with the technical aspects of attending hearings via Zoom
7     at this point. No later than April 19, 2021, counsel for the parties must send an email to
8     the Court at efile_goddard@casd.uscourts.gov identifying the names, titles, and email
9     addresses of all participants from their side. The Court will send the Zoom invitation to all
10    participants the day before to the hearing.
11          The Court may, in its discretion, vacate the hearing and take the matter under
12    submission pursuant to Civil Local Rule 7.1(d)(1) if, after reviewing the briefing, it
13    determines the matter to be suitable for determination without oral argument.
14          Finally, the parties are ORDERED to continue meeting and conferring regarding
15    Plaintiff’s supplementation to try to reach an informal resolution of the dispute at hand
16    prior to Defendants’ motion filing deadline.
17          IT IS SO ORDERED.
18
19    Dated: March 5, 2021
20
21
22
23
24
25
26
27
28


                                                                                3:19-cv-00970-JLS-AHG
